UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 12, 2010 MATTHEWS INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 0-9115 25-0644320 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) Two NorthShore Center, Pittsburgh, PA 15212-5851 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(412) 442-8200 Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On November 16, 2010, Matthews International Corporation (“Matthews” or “the Company”) announced the election of Gregory S. Babe to the Matthews Board of Directors.A copy of the press release is attached hereto as Exhibit 99.1.Mr. Babe will be nominated for election as a director by the Company’s shareholders at the 2011 Annual Meeting. Mr. Babe will be compensated as a director of the Company in accordance with the provisions of the 1994 Director Fee Plan, as amended, which are discussed in the Company’s 2010 Notice of Annual Meeting and Proxy Statement and Annual Report on Form 10-K for the year ended September 30, 2009. Item 9.01 Financial Statements and Exhibits (c) Exhibits Press Release, dated November 16, 2010, issued by Matthews International Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MATTHEWS INTERNATIONAL CORPORATION (Registrant) By Steven F. Nicola Steven F. Nicola Chief Financial Officer, Secretary and Treasurer Date: November 16, 2010
